                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                 AT LEXINGTON

CIVIL ACTION NO. 21-131-DLB

CLAYTON ABLE                                                        PLAINTIFF


v.                                    JUDGMENT


RENAE HARDEN and KAREN TOMBLIM                                   DEFENDANTS

                                      *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure,

       IT IS ORDERED and ADJUDGED as follows:

       (1)   Plaintiff Clayton Able’s Complaint (Doc. # 1) is DISMISSED WITH

PREJUDICE and Judgment is ENTERED in favor of the Defendants; and

       (2)   This is a FINAL and APPEALABLE Judgment and there is no just cause

for delay.

       This 28th day of May, 2021.




J:\DATA\ORDERS\PSO Orders\5-21-131 Judgment .docx
